Celebrezze, C.J.,
dissenting. Because I feel summary judgment was improperly granted in favor of appellees McCracken and Shumaker, Loop & Kendrick, I dissent.
Civ. R. 56 (C) provides that summary judgment shall be rendered if there is no genuine issue as to any material fact; if the moving party is entitled to judgment as a matter of law; and if it appears from the evidence that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made, such party being entitled to have the evidence construed most strongly in his favor.
In this case, summary judgment was granted on issues other than the validity of the releases. The Supplemental Findings of Fact and Conclusions of Law of the trial court concern whether misrepresentations, fraud or duress induced appellant to sign the releases.
However, the case presents other questions which also deserve a hearing. Three documents were involved: an agreement, a settlement agreement and the releases executed on the same date. In both agreements, the language specifically named appellees Corey and Kathryn Garber, Garber-Lawrence Publishing Group, Inc. and Garber Publishing Company, Inc. [The settlement agreement states, in Paragraph 1, that appellant Pheils agreed to execute a release for claims against any other party, if demanded. Thus, the release is based upon the agreement in which the parties were specifically named.] Releases were executed which discharged the individuals named in the agreements. However, they included a general clause discharging “successors, assigns, officers, directors, agents, employees, their ancestors, siblings, heirs, personal representatives, successors and assigns,” which is at issue. Therefore, a question arises as to whether the agreement and releases should be read and construed together.
Furthermore, there is a question of whether the releases were intended to apply only to the parties named or whether appellees McCracken and Shumaker, Loop & Kendrick were included within the general clause of the releases. As stated in the majority opinion, “[we] held that a general, unqualified release” is “not sufficient to be enforceable against the signor by other unnamed tortfeasors.” Beck v. Cianchetti (1982), 1 Ohio St. 3d 231. The majority concedes that the releases in this case contained a general clause similar to the unenforceable one in Beck. Although the facts differ, the validity of general terms in a release should be determined in light of the policy set forth in Beck, which was decided after both the lower courts considered the case.
Construing the evidence most strongly in favor of appellant, reasonable minds could come to different conclusions on these questions. For these reasons, summary judgment was improperly granted and I dissent.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.